DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending in the application.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The prior art does not disclose, teach or suggest:
The claimed system for capturing and docking a boat, comprising: a plurality of cradle arms, each of the plurality of cradle arms coupled to an aft surface of a roll plate and comprising: at least one pocket configured to receive one or more alignment arms; and at least one articulating component configured to extend the one or more alignment arms angularly outward from an inner-facing surface of each cradle arm; a plurality of alignment arms, each alignment arm of the plurality of alignment arms coupled to a cradle arm of the plurality of cradle arms at a first end of each alignment arm and comprising at least one roller coupled to a second end of the alignment arm, the second end opposite the first end; and an alignment ramp coupled to the roll plate, the alignment ramp extending aft at a downward angle from the roll plate, wherein the roll plate comprises a hard capture port, the hard capture port comprising: an aperture centered on the roll plate between each of the plurality of cradle arms; and one or more retention components, the one or more retention components coupled to a forward surface of the roll plate at the aperture.
Nor:
The claimed system for capturing and docking a boat, comprising: a plurality of cradle arms, each of the plurality of cradle arms coupled to an aft surface of a roll plate and comprising: at least one pocket configured to receive one or more alignment arms; and at least one articulating component configured to extend the one or more alignment arms angularly outward from an inner-facing surface of each cradle arm and configured to releasably hold a docked boat in a predetermined position; and a plurality of alignment arms, each alignment arm of the plurality of alignment arms coupled to a cradle arm of the plurality of cradle arms at a first each alignment arm and comprising at least one roller coupled to a second end of the alignment arm, the second end opposite the first end; and an alignment ramp coupled to the roll plate, the alignment ramp extending aft at a downward angle from the roll plate.
Nor:
The claimed shipborne recovery system comprising: an alignment and connection system comprising: a plurality of cradle arms, each of the plurality of cradle arms coupled to an aft surface of a roll plate; and an alignment ramp coupled to the roll plate, the alignment ramp extending aft at a downward angle from the roll plate, wherein the roll plate comprises a hard capture port, the hard capture port comprising: an aperture centered on the roll plate between each of the plurality of cradle arms; and one or more retention components, the one or more retention components coupled to a forward surface of the roll plate at the aperture; and a host ship.
As specifically claimed by applicant.
Conclusion
5.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose systems for capturing and docking a boat, including a ramp.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/18/2022